    Case 5:20-cv-00165-TBR Document 22 Filed 03/26/21 Page 1 of 11 PageID #: 150




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                        AT PADUCAH

MARCUS CHAPMAN                                                                                      PLAINTIFF

v.                                                              CIVIL ACTION NO. 5:20CV-P165-TBR

SGT. O’DELL                                                                                      DEFENDANT

                              MEMORANDUM OPINION AND ORDER

         Plaintiff Marcus Chapman filed the instant pro se 42 U.S.C. § 1983 action. Plaintiff paid

the filing fee. The amended complaint1 (DN 11) is now before the Court for initial screening

pursuant to 28 U.S.C. § 1915A. For the reasons stated below, the Court will allow some of

Plaintiff’s claims to proceed and dismiss other claims.

                           I. SUMMARY OF FACTUAL ALLEGATIONS

         Plaintiff was an inmate at the Kentucky State Penitentiary (KSP) at the time pertinent to

the action. He has since been transferred. In the amended complaint, Plaintiff lists the following

Defendants in the caption of the amended complaint: Warden Scott Jordan; Sgt. Butler;

Lt. Obrien; Lt. Loyd; Deputy Warden Syler2 Grief; Unit Administrator “Travis B” who Plaintiff

later identifies as Travis Bradley; Case Worker Marshall Peak; “16 Unknown Staff under

Bivens”; and “Nurses and [illegible]/[illegible].”

         In the “Parties” section of the amended complaint form where Defendants are to be listed,

Plaintiff lists the following Defendants: Kentucky Department of Corrections (KDOC);




1
  By prior Order (DN 7), the Court directed Plaintiff to file an amended complaint on the Court-approved § 1983
form. The Court stated that the amended complaint would supersede the original complaint (DN 1). Therefore, the
Court conducts initial review of the amended complaint only.
2
  Plaintiff lists this Defendant’s first name in the caption as Syler; however, he later refers to her as “Skyler.”
    Case 5:20-cv-00165-TBR Document 22 Filed 03/26/21 Page 2 of 11 PageID #: 151




Warden Jordan; Sgt. Melvin O’Dell3; Sgt. Cortez Butler; Lt. Obrien; and 6 Unknown

Correctional Staff. He sues them in their official and individual capacities.

         For the purposes of this initial review, the Court will consider all Defendants listed in the

case caption and those in the “Parties” section of the amended complaint to be Defendants to the

action and will construe the amended complaint as suing each Defendant in his or her individual

and official capacities.

         In the “Parties” section of the form where Plaintiffs are to be listed, in addition to

himself, Plaintiff lists three other inmates as Plaintiffs--Seth Jakoze; David Pate; and Michael

Padgett. However, none of these inmates signed the amended complaint, and the amended

complaint does not appear to make any allegations on the other inmates’ behalf. Therefore, the

Court does not consider them as parties to the action.

         In the “Statement of Claim(s)” section of the form,4 Plaintiff states that, while he was

housed at KSP, he and Defendant O’Dell were involved in an incident in which O’Dell was

“uncivil to get a rise” out of him and that Plaintiff was “humble defense less in cuffs shakeled

behind my back while he dubble fist pepper spray and tazer equipted.” He states that Defendant

Butler “stated he will ride for his staff wrong or right even if derty.” Plaintiff lists a number of

individuals whom he wishes to subpoena.

         Plaintiff further states, “By cuffs shakels tazer pepper spray strip necked no mate for days

in vent cold blowing air. By animals behind badges who non so often get caught till now I reveal

to you.” He asserts, “I was assaulted by KSP Correctional Sgt. [O’Dell], who sence then went

on a rampage of assaulting more inmates for or staff/inmate pleasure/humilations joy.” He


3
  Plaintiff spells O’Dell’s last name in various ways. For ease of reference, the Court will refer to this Defendant as
“O’Dell.”
4
  The factual allegations are not a model of clarity and are often illegible, and the Court will summarize the factual
allegations to the extent possible.

                                                           2
Case 5:20-cv-00165-TBR Document 22 Filed 03/26/21 Page 3 of 11 PageID #: 152




continues, “By his orchastrated and UAs CO arraned attacks was allowed done to me which

neither was prevented the grater case but it was allowed at a time and a place. Quote by UA

Marshall Peek’s eye wink Travis Bradley.” Plaintiff requests log books and camera footage for

various dates.

       As relief, Plaintiff seeks compensatory and punitive damages and injunctive relief in the

form of transfer out of KSP. He also seeks immediate release and expungement of his record.

       In a page attached to the amended complaint, Plaintiff states that he will request video

footage to prove “they new of conflict that was to accure and how the split me and the inmate

Obre Osborne up on the way out to Recreation knowingly there was a confrontation yet the Sgt.

[O’Dell] knowingly willingly premeditatedly didn’t intervene and aranged for this multible

assult.” He maintains that inmate Osborne’s handcuffs were put on loosely to allow him to slip

out of them and assault him. He states that camera footage will show that “Sgt. Butler fail to

aprehend Mr. Osborne intentionally allowing him to keep swinging . . . .” He asserts that the

camera footage will also show him having contentious conversations with Defendant O’Dell.

       Also in the attachment Plaintiff describes the incident as follow:

       [O’Dell] used extreme force assesive by then the fight was over. [O’Dell] had me
       against the fense several moment time antagonizing making provocative comment
       like I told u I can play dirty then he grabed me in a choke hold turn my body wieght
       slamed me head first into the concret fracturing my nose cartalidge which has yet
       to be document, malpractice [illegible] on nurse be halfs, failure to ex ray my neck,
       win he had me in choke hold mushing my face with his body . . . .”

He further states that Defendant O’Dell caused all of his injuries and that Defendant Butler

“allowed Obre Osborne to keep swinging on me he had no intent to stop him . . . .”

       The attached pages also include five pages of handwritten notes containing thirty

numbered paragraphs making allegations against approximately thirty individuals, the majority

of whom are not named as Defendants in the amended complaint. Plaintiff reiterates his factual

                                                3
Case 5:20-cv-00165-TBR Document 22 Filed 03/26/21 Page 4 of 11 PageID #: 153




allegations against Defendants O’Dell and Butler. The following are the allegations contained in

the attachment against the other named Defendants:

       With regard to Defendant Jordan, Plaintiff alleges that he allowed “these 2 staff who have

a high index [illegible] history of assessive force repeated offenses. History of misconduct.”

       With regard to Defendant Obrien, Plaintiff states that he “filed the IRT assessive force

document IRT 2020-09-071 and down loading statements from staff nurses, COs and pictures.

[Illegible] have seen and that I never attempt to harm Sgt. Odell, admitted he was wrong.”

       With regard to Defendant Loyd, Plaintiff asserts that he “failed to down load all injury

pictures just a choosen sellect few to persue case/redaction, unethical, to cast blame else where.”

       With regard to Defendant Bradley, Plaintiff states that he “orchestrates a lot of racatiring

corruption, insidents, many ocations . . . .” He also states that he believes that Defendant

Bradley pulled inmate Osborne out of his cell and that Defendants Bradley and Peak talked to

Osborne and brought him back to his cell. Plaintiff states that Defendants Bradley and Peak

knew that the incident was “orchestrated in the core camera in front of control who winked at

me, insinuating ill intent that was only revealed later.”

       With regard to Defendant Peak, Plaintiff alleges that he also orchestrated the incident,

alleging “he did what they due to all inmates use us against each other to due there dirty

work . . . .” Plaintiff asserts the Defendant Peak “was working control at the time & see me and

Obre Osborne on seg walk for rec confrontation. They all new didn’t present just turn blind eye

and def ears, to provide and justify displinary actions.”

       With regard to Defendant Grief, whom he refers to as “Skylar,” Plaintiff states that she

was a “witness to my 7CH intake all injurys an question me about all my injurys” and that he

told Defendant Grief that Defendant O’Dell inflicted his injuries and not Osborne. Plaintiff



                                                  4
    Case 5:20-cv-00165-TBR Document 22 Filed 03/26/21 Page 5 of 11 PageID #: 154




states, “She stated [illegible] behave [illegible] u will be the first to get transfer to EKCC

transitional program.” The remaining statements concerning Defendant Grief are illegible.5

                                                 II. STANDARD

         When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

         In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will




5
 The amended complaint also contains twenty-nine pages of exhibits, some of which contain more handwritten
notes by Plaintiff. The Court does not consider the notes included in the exhibits as alleging separate allegations.

                                                           5
Case 5:20-cv-00165-TBR Document 22 Filed 03/26/21 Page 6 of 11 PageID #: 155




not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                         III. ANALYSIS

                              A. KDOC and official-capacity claims

       Plaintiff sues KDOC and each individually-named Defendant in his or her official

capacities. With regard to Plaintiff’s claims against KDOC, a state and its agencies are not

“persons” subject to suit under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989). Additionally, the Eleventh Amendment acts as a bar to all claims for relief against

KDOC. A state and its agencies, such as the KDOC, may not be sued in federal court, regardless

of the relief sought, unless the state has waived its sovereign immunity under the Eleventh

Amendment or Congress has overridden it. Puerto Rico Aqueduct & Sewer Auth. v. Metcalf &

Eddy, Inc., 506 U.S. 139, 146 (1993); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

124 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978). The Commonwealth of Kentucky has



                                                  6
Case 5:20-cv-00165-TBR Document 22 Filed 03/26/21 Page 7 of 11 PageID #: 156




not waived its immunity, see Adams v. Morris, 90 F. App’x 856, 857 (6th Cir. 2004), and in

enacting § 1983, Congress did not intend to override the traditional sovereign immunity of the

states. Whittington v. Milby, 928 F.2d 188, 193-94 (6th Cir. 1991) (citing Quern v. Jordan, 440

U.S. 332, 341 (1979)). Therefore, the Court will also dismiss the claims against KDOC for

failure to state a claim upon which relief may be granted and for seeking monetary damages from

a Defendant who is immune from such relief.

        Moreover, “official-capacity suits . . . ‘generally represent [] another way of pleading an

action against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159,

166 (1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55

(1978)). Defendants are employees of KSP and are therefore state employees. Claims brought

against state employees in their official capacities are deemed claims against the Commonwealth

of Kentucky. See Kentucky v. Graham, 473 U.S. at 166. State officials sued in their official

capacities for monetary damages are not “persons” subject to suit under § 1983. Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989). Further, the Eleventh Amendment acts as a bar to

claims for monetary damages against state employees or officers sued in their official capacities.

Kentucky v. Graham, 473 U.S. at 169. Therefore, Plaintiff’s official-capacity claims against

Defendants for monetary damages must be dismissed for failure to state a claim upon which

relief may be granted and for seeking monetary relief from a defendant who is immune from

such relief.

        Plaintiff also demands injunctive relief in the form of a transfer, release, and

expungement of his record. Plaintiff has already been transferred. Therefore, the request for a

transfer must be denied as moot. See Wilson v. Yaklich, 148 F.3d 596, 601 (6th Cir. 1998).

Moreover, Plaintiff’s requests to order his release from custody and expungement of his record



                                                  7
Case 5:20-cv-00165-TBR Document 22 Filed 03/26/21 Page 8 of 11 PageID #: 157




are not available remedies under § 1983. See Heck v. Humphrey, 512 U.S. 477, 481 (1994)

(“[H]abeas corpus is the exclusive remedy for a state prisoner who challenges the fact or

duration of his confinement and seeks immediate or speedier release . . . .”). Accordingly,

Plaintiff’s official-capacity claims for injunctive relief must be dismissed for failure to state a

claim upon which relief may be granted.

                                   B. Individual-capacity claims

1. Defendant Warden Jordan

       Plaintiff’s only allegation against Defendant Jordan is that allowed “these 2 staff who

have a high index [illegible] history of assessive force repeated offenses. History of

misconduct.” The doctrine of respondeat superior, or the right to control employees, does not

apply in § 1983 actions to impute liability onto supervisors. Monell, 436 U.S. at 691; Taylor v.

Mich. Dep’t of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995); Bellamy v. Bradley, 729 F.2d 416, 421

(6th Cir. 1984). “Because § 1983 liability cannot be imposed under a theory of respondeat

superior, proof of personal involvement is required for a supervisor to incur personal liability.”

Miller v. Calhoun Cty., 408 F.3d 803, 817 n.3 (6th Cir. 2005). “At a minimum, a § 1983 plaintiff

must show that a supervisory official at least implicitly authorized, approved or knowingly

acquiesced in the unconstitutional conduct of the offending subordinate.” Bellamy, 729 F.2d at

421. There is no respondeat superior liability where the plaintiff alleges only that the defendant

merely failed to act or control employees. Shorts v. Bartholomew, 255 F. App’x 46, 53 (6th Cir.

2007); Salehpour v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998). Therefore, Plaintiff’s

claim against Defendant Jordan will be dismissed for failure to state a claim.



2. Defendants Obrien, Loyd, and Grief



                                                   8
Case 5:20-cv-00165-TBR Document 22 Filed 03/26/21 Page 9 of 11 PageID #: 158




        Plaintiff’s allegations concerning Defendants Obrien, Loyd, and Grief are not that they

participated in the alleged excessive force incident themselves, but concern only their actions

taken in investigating the incident, such as taking photos and witness statements. However, “a

plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. A claim based on an

inadequate investigation fails to state a constitutional violation because private citizens have no

constitutional or federal statutory right to compel the investigation of another person. See

Diamond v. Charles, 476 U.S. 54 (1986); Vick v. Core Civic, 329 F. Supp. 3d 426, 455 (M.D.

Tenn. 2018) (“[T]o the extent that [] Plaintiff asserts that [] Defendant violated his rights by

failing to investigate his assertions of factual innocence, the Plaintiff has not stated a cognizable

[§ 1983] claim.”); Jacoby v. PREA Coordinator, No. 5:17-cv-00053-MHH-TMP, 2017 U.S.

Dist. LEXIS 107831, at *10 (N.D. Ala. Apr. 4, 2017) (“Whether an inadequate investigation, or

the failure to investigate at all, no § 1983 liability is created.”), report and recommendation

adopted, 2017 U.S. Dist. LEXIS 106774 (N.D. Ala. July 11, 2017). Accordingly, Plaintiff’s

claims against Defendants Obrien, Loyd, and Grief will be dismissed for failure to state a claim.

3. Unknown Staff and Nurses

        Plaintiff also sues “Unknown Staff” members and unnamed “Nurses and [illegible]/

[illegible].” A complaint “shall contain . . . a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To state a claim for relief, Plaintiff must

show how each Defendant is accountable because the Defendant was personally involved in the

acts about which he complains. See Rizzo v. Goode, 423 U.S. 362, 375-76 (1976). “Where a

complaint alleges no specific act or conduct on the part of the defendant and the complaint is

silent as to the defendant except for his name appearing in the caption, the complaint is properly



                                                   9
Case 5:20-cv-00165-TBR Document 22 Filed 03/26/21 Page 10 of 11 PageID #: 159




dismissed, even under the liberal construction to be given pro se complaints.” Potter v. Clark,

497 F.2d 1206, 1207 (7th Cir. 1974); see also LeMasters v. Fabian, No. 09-702 DSD/AJB, 2009

U.S. Dist. LEXIS 53016, at *5 (D. Minn. Apr. 17, 2009) (“To state an actionable civil rights

claim against a government official or entity, a complaint must include specific factual

allegations showing how that particular party’s own personal acts or omissions directly caused a

violation of the plaintiff's constitutional rights.”), report and recommendation adopted, 2009

U.S. Dist. LEXIS 53016, at *2 (D. Minn. May 18, 2009).

         Plaintiff only lists the “Unknown Staff” members and “Nurses” as Defendants in the

caption and/or “Parties” section of the amended complaint form. He does not state any

allegations against any specific unknown officer or nurse in the statement-of-claims section of

the amended complaint or state how such person was directly involved in any of the alleged

wrongdoing. In the amended complaint, he alleges “malpractice [illegible] on nurse be halfs,

failure to ex ray my neck, win he had me in choke hold mushing my face with his body . . . .”

However, this allegation is vague and too lacking in any factual specificity to state a claim

against an individual Defendant. See Iqbal, 556 U.S. at 681. Therefore, Plaintiff’s claims

against the “Unknown Staff” members and “Nurses” must be dismissed for failure to state a

claim.

4. Defendants O’Dell, Butler, Bradley, and Peak

         Upon review, the Court will allow Plaintiff’s Eighth Amendment claims of excessive

force and failure to protect to proceed against Defendants O’Dell, Butler, Bradley, and Peak in

their individual capacities.



                                       IV. CONCLUSION



                                                10
Case 5:20-cv-00165-TBR Document 22 Filed 03/26/21 Page 11 of 11 PageID #: 160




        For the reasons set forth herein, and the Court being otherwise sufficiently advised,

        IT IS ORDERED that Plaintiff’s claims against the KDOC and official-capacity claims

against all Defendants are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1), (2) for failure to

state a claim upon which relief may be granted and for seeking relief from a defendant who is

immune from such relief.

        IT IS FURTHER ORDERED that Plaintiff’s individual-capacity claims against

Defendants Jordan, Obrien, Loyd, Grief, the “Unknown Staff” members, and “Nurses and

[illegible]/ [illegible]” are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state

a claim upon which relief may be granted.

        The Clerk of Court shall terminate the KDOC, Jordan, Obrien, Loyd, Grief, the

“Unknown Staff” members, and “Nurses and [illegible]/[illegible]” as Defendants to the action.

        The Court will enter a separate Service and Scheduling Order to govern the claims that

have been permitted to proceed.

Date:    March 25, 2021




cc:     Plaintiff, pro se
        Defendants
        General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
4413.010




                                                      11
